       Case 1:20-cv-10810-RGS Document 41 Filed 02/26/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10810-RGS

                        JONATHAN MONSARRAT

                                      v.

                              RON NEWMAN

                    MEMORANDUM AND ORDER ON
                    DEFENDANT’S MOTION FOR AN
                     AWARD OF ATTORNEY’S FEES

                             February 26, 2021

STEARNS, D.J.

     Defendant Ron Newman, having prevailed in this copyright

infringement and defamation action, moves for an award of attorney’s fees

pursuant to Fed. R. Civ. P. 54(d)(2), and 17 U.S.C. § 505. For the following

reasons, the court will ALLOW IN PART and DENY IN PART the motion.

                              DISCUSSION

     “The Copyright Act allows a district court, in its discretion, to ‘award a

reasonable attorney’s fee to the prevailing party’ in a copyright-infringement

case.” T-Peg, Inc. v. Vermont Timber Works, Inc., 669 F.3d 59, 61 (1st Cir.

2012) (quoting 17 U.S.C. § 505). The Supreme Court has identified several

“‘nonexclusive factors’ that courts should consider in making awards of

attorney’s fees under § 505, provided that ‘such factors are faithful to the
       Case 1:20-cv-10810-RGS Document 41 Filed 02/26/21 Page 2 of 5




purposes of the Copyright Act and are applied to prevailing plaintiffs and

defendants in an evenhanded manner.’” Small Justice LLC v. Xcentric

Ventures LLC, 873 F.3d 313, 328 (1st Cir. 2017), quoting Fogerty v. Fantasy,

Inc., 510 U.S. 517, 534 n.19 (1994). “These factors include ‘frivolousness,

motivation, objective unreasonableness (both in the factual and in the legal

components of the case) and the need in particular circumstances to advance

considerations of compensation and deterrence.’” Fogerty, 510 U.S. at 534

n.19, quoting Lieb v. Topstone Industries, Inc., 788 F.2d 151, 156 (1986).

      By determining that Newman’s entitlement to two affirmative defenses

was clearly established on the face of the Complaint itself, the court

necessarily found that plaintiff Jonathan Monsarrat’s claims were, by any

objective measure, flimsy at best. That does not, however, end the court’s

inquiry. See Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1988

(2016) (noting that, although objective reasonableness is “an important

factor in assessing fee applications,” it is not, standing alone, “controlling”);

cf. Airframe Sys., Inc. v. L-3 Commc’ns Corp., 658 F.3d 100, 109 (1st Cir.

2011) (“[W]hile the Fogerty standard—as interpreted in Garcia-Goyco and

other cases—permits a court to award attorney’s fees when the opposing

party’s claims are objectively weak, it does not require the court to do so. A

district court has discretion to decline to award attorney’s fees even when the


                                       2
        Case 1:20-cv-10810-RGS Document 41 Filed 02/26/21 Page 3 of 5




plaintiff’s copyright infringement case is quite weak.” (emphasis in

original)).

      Turning to the first and second of the Fogerty factors, the copyright

claim at issue appears to be little more than a gratuitous frill appended to the

Complaint to lever the case into the federal court. The copyrighted work

itself largely repeats the LiveJournal harassment policy, a factual matter that

leaves no plausible argument that the challenged republication effectuated

the same purpose as the underlying post. Newman also makes the obvious

point that, as the individual who originally posted the work on LiveJournal,

Monsarrat was free at any time to remove it from the Dreamwidth website,

with or without Newman’s permission.            Because these circumstances

indicate that vindicating the alleged infringement was not one of Monsarrat’s

true motives in pursuing the litigation, the court believes that Monsarrat

filed this action in, at best, questionable good faith.

      The assertion of the specific defamation claims raised in this case also

supports a finding of questionable good faith. The statements underlying the

defamation claims were initially posted ten years ago, and Monsarrat already

availed himself of the opportunity to litigate the alleged defamatory content

of these statements in a 2013 suit against Newman that he ultimately

voluntarily dismissed with prejudice. Newman’s counsel, moreover, raised


                                        3
       Case 1:20-cv-10810-RGS Document 41 Filed 02/26/21 Page 4 of 5




the issue of immunity under 47 U.S.C. § 230 in response to Monsarrat’s

March 19, 2020 demand letter, and taking into account that Monsarrat’s

counsel had litigated the Small Justice case cited by Newman’s counsel in

that response, Monsarrat could not have been unaware that § 230 would

cover the republication alleged here.

      The court further finds evidence of possible improper motivation in

Monsarrat’s motion to strike the exhibits submitted with Newman’s motion

to dismiss. Because the LiveJournal and Dreamwidth posts contained within

those exhibits were explicitly incorporated by reference in the Complaint

(and because the original posts were, in any event, a matter of public record

given the 2013 suit), the court doubts that Monsarrat filed the motion to

strike in good faith or that he could have reasonably believed that he was

entitled to the requested relief.

      In sum, given the weakness of Monsarrat’s claims and the court’s

misgivings regarding Monsarrat’s motivation for filing this suit, the court

finds an award of attorney’s fees warranted under § 505. The court is not

convinced, however, that the requested $58,784 is a reasonable sum for a

case that did not proceed past the motion to dismiss stage and for which the

legal grounds had been previously tilled in the 2013 action. The court

accordingly reduces the award to half the amount requested, that is to


                                        4
       Case 1:20-cv-10810-RGS Document 41 Filed 02/26/21 Page 5 of 5




$29,382, a sum which the court determines reasonably balances the need to

compensate defendant for successfully defending against a meritless suit and

to deter plaintiff from bringing frivolous actions in the future without

venturing into the realm of what might be thought unnecessarily punitive.

                                 ORDER

      For the foregoing reasons, the motion for fees is ALLOWED IN PART

and DENIED IN PART. Newman is entitled to an award of $29,392 in

attorney’s fees.

                                   SO ORDERED.


                                   /s/ Richard G. Stearns____ _____
                                   UNITED STATES DISTRICT JUDGE




                                     5
